Citation Nr: 1409631	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  06-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis barbae, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1993 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  It has since been transferred to the jurisdiction of the Winston-Salem, North Carolina RO.  

With respect to the length of time this appeal has been pending, it is observed the claim was the subject of a Remand by the Board in May 2010, to re-schedule a hearing before a Veterans Law Judge (VLJ).  Although the Veteran did not report for the re-scheduled hearing, the case was Remanded again by the Board in July 2011 for another in-person VLJ hearing, owing to confusion in the record as to the Veteran's correct address, and whether he had received notice of the new hearing date.  This latest hearing was scheduled to occur in October 2011, but in September 2011, the Veteran advised the RO that his service organization would appear on his behalf.  That organization submitted a written brief presentation in September 2012, and made no further requests for a personal hearing.  From this, the Board concluded the Veteran no longer desired a hearing.  However, because the Veteran had not been examined for VA purposes in connection with his skin disability claim since 2005, that issue was Remanded a third time in November 2012 to have him examined.  (In that November 2012 document, the Board also entered decisions on two other issues that had been on appeal, and it has since responded to the Veteran's request to have that aspect of the decision reconsidered.)

As requested in the Board's November 2012 Remand, the Veteran was examined for VA purposes in connection with his claim in January 2013, and after a supplemental statement of the case was issued in February 2013, the case was returned to the Board.  In September 2013, the Board Remanded this issue a fourth time for additional development.  

In a November 2013 rating decision, the Veteran was awarded a 10 percent rating for his skin disability, effective October 5, 2004.  The issue is characterized accordingly.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Finally, by way of Introduction in the Board's November 2012 decision, it was noted that in September 2012 correspondence from the Veteran's representative, the issue of whether there was clear and unmistakable error in a March 2004 rating decision that assigned only a 10 percent evaluation for his headache disability was raised.  It does not appear that any development has been undertaken regarding this matter, and it is again referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's pseudofolliculitis barbae is productive of 2 characteristics of disfigurement.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 30 percent rating, but no higher, is warranted for the Veteran's pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7800, 7806, 7813 (as in effect prior to and since October 23, 2008 revisions).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A January 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A June 2006 letter provided notice of the types of evidence necessary to establish a disability rating and effective date.  A January 2014 supplemental statement of the case readjudicated the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's post-service VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf, including after a September 2013 letter requested he identify each health care provider since 2005.  He also was provided with VA examinations in February 2005 and January 2013.  

The Board finds that the January 2013 VA examination report is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Further, the Veteran has not alleged, nor does the record show, that his service-connected pseudofolliculitis barbae has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected pseudofolliculitis barbae is currently rated under the provisions of 38 C.F.R. § 4.118, Code 7813.  Diagnostic Code 7813 indicates that tinea barbae should be rated as disfigurement of the head, face or neck, scars or dermatitis, depending upon the predominant disability.  

The Board notes that the criteria for rating skin disorders were revised effective October 23, 2008 (while this appeal was pending), and that the Veteran is entitled to review of the revised criteria if he so requests.  However, the regulatory changes apply to Diagnostic Codes 7801-7805.  Inasmuch as the instant claim involves application of Codes 7806 and 7800 (neither of which was amended), and because pathology required for rating under Codes 7801-7805 (to include scars not of the head, face, or neck) is not shown, further discussion of the regulatory criteria revisions is not necessary.  The Board also notes that the Veteran did not respond to a September 2013 letter advising him of the rating criteria for evaluating skin disability in effect from August 2002, and of the criteria that became effective in October 2008, and requesting he indicate whether he wished his disability evaluated under the criteria effective from October 2008.  

Under Code 7800 (for scars producing disfigurement of the head, face, or neck), a 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Note (1) following Code 7800.  

Under 7806 (dermatitis or eczema), a 10 percent rating for involvement of at least 5 percent, but less than 20 percent, of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires involvement of more than 40 percent of the entire body or of exposed areas, or constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

The instant claim for increase was received on October 5, 2004.  

On February 2005 VA skin diseases examination, the Veteran reported that he lets his hair grow out and that he tends to clip his beard rather than doing any shaving.  When he starts to shave, his skin will become erythematous (i.e., red), it tends to burn, and he will develop little papules scattered around the beard area and in the anterior aspect of his neck.  He uses rubbing alcohol in these areas for relief.  On physical examination, there were small pin-size papular lesions in the beard area of the face and on the anterior aspect of the neck.  The remainder of the skin on the body was found to be within normal limits.  The diagnosis was pseudofolliculitis barbae.  

In his September 2005 notice of disagreement, the Veteran reported that he has bumps and rashes on his face, along with bleeding, due to his pseudofolliculitis barbae.  

On January 2013 VA skin diseases examination, the Veteran reported he has had ongoing pseudofolliculitis barbae since service.  He related he continues to have folliculitis if he shaves and in areas where he keeps his beard trimmed.  He maintains a trimmed beard along his jaw and a longer beard on his chin.  He treats affected areas with rubbing alcohol and hot compresses, especially after shaving/trimming.  The Veteran reported he is employed as a pastor and feels that the flaking from the area of his beard is off-putting to the congregation he serves.  He avoids wearing black due to the flaking.  On physical examination, there were scars on the left cheek within the beard area, measuring 0.3 x 0.4 cm.  There was also darkened pigmentation in a follicular distribution on the anterior neck.  The infections of the skin consisted of less than 5 percent of the exposed body surface area, and less than 5 percent of the total body surface area.  The scars were not painful or unstable with frequent loss of covering of the skin over the scar on examination.  The scars were not manifested by elevation, depression, or adherence to the underlying tissue.  There was also no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  It was noted that disfigurement was presented by hyper-pigmentation in the follicular distribution on the anterior neck with abnormal texture measuring 20 x 10 cm.  There was no apparent limitation of motion or limitation of function, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  

The post-service VA treatment records note intermittent pseudofolliculitis barbae.  

With scarring measuring only .3 x.4 cm., but with hyperpigmentation as well as abnormal texture measuring 200 square cm., the Veteran presents with 2 characteristics of disfigurement, which satisfies the criteria for a 30 percent disability rating, and no more, under Diagnostic Code 7800.  As he does not require systemic therapy, a higher rating under Diagnostic Code 7806 is not warranted.  Since it appears this presentation has been existent throughout the appeal period, the 30 percent evaluation is appropriate for that time.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria considered reasonably describe the Veteran's disability level and symptomatology.  The January 2013 VA examiner opined that the Veteran's pseudofolliculitis barbae would result in no limitation of function, and the Veteran does not allege any such impairment or limitation of function due to his service-connected pseudofolliculitis barbae.  Notably, the Veteran has only reported that his pseudofolliculitis barbae is off-putting to the congregation he serves (as a pastor), and that he avoids wearing black due to the flaking.  Such indicates no limitation of function.  The assigned schedular evaluation for the service-connected pseudofolliculitis barbae is therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the Veteran appears to have been employed full-time working as a pastor and/or with a church in another capacity.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  







      (CONTINUED ON NEXT PAGE)




ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 30 percent disability rating for pseudofolliculitis barbae, but no higher, is granted throughout the appeal period.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


